 


109 HR 4458 IH: American Hybrid Tax Credit Act of 2005
U.S. House of Representatives
2005-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4458 
IN THE HOUSE OF REPRESENTATIVES 
 
December 7, 2005 
Mr. Emanuel introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to increase the credit for certain alternative motor vehicles assembled in the United States and to increase the credit for research related to alternative motor vehicle technology. 
 
 
1.Short titleThis Act may be cited as the American Hybrid Tax Credit Act of 2005. 
2.Increased credit amount for alternative motor vehicles assembled in the United States 
(a)Increased credit amount 
(1)New qualified fuel cell motor vehicle creditSubsection (b) of section 30B of the Internal Revenue Code of 1986 (relating to alternative motor vehicle credit) is amended by inserting at the end the following new paragraph: 
 
(4)Domestic assembly increaseExcept as provided in subsection (h)(11), the amount determined under paragraph (1) with respect to a new qualified fuel cell motor vehicle which is assembled in the United States shall be increased by $3,000.. 
(2)New advanced lean burn technology motor vehicle creditSubsection (c)(2) of such section of such Code is amended by inserting at the end the following new subparagraph: 
 
(C)Domestic assembly increaseExcept as provided in subsection (h)(11), the amount determined under this paragraph with respect to a new advanced lean burn technology motor vehicle which is assembled in the United States shall be increased by $3,000.. 
(3)New qualified hybrid motor vehicle creditSubsection (d)(2) of such section of such credit is amended by inserting at the end the following new subparagraph: 
 
(C)Domestic assembly increaseExcept as provided in subsection (h)(11), the amount determined under this paragraph with respect to a new qualified hybrid motor vehicle which is assembled in the United States shall be increased by $3,000.. 
(4)New qualified alternative fuel motor vehicle creditSubsection (e) of such section of such Code is amended by inserting at the end the following new paragraph:  
 
(6)Domestic assembly increaseExcept as provided in subsection (h)(11), the amount determined under paragraph (1) with respect to a new advanced qualified alternative fuel motor vehicle which is assembled in the United States shall be increased by $3,000.. 
(5)Dollar limitationSubsection (h) of such section of such Code is amended by inserting at the end the following new paragraph: 
 
(11)Dollar limitationIn determining the amount of the credit allowed under this section for a taxpayer during a taxable year, the total dollar amount of the increases described in subsections (b)(4), (c)(2)(C), (d)(2)(C), and (e)(6) with respect to such taxpayer during the taxable year shall not exceed $6,000.. 
(b)Effective dateThe amendments made by this section shall take effect as if included in section 1341 of the Energy Policy Act of 2005. 
3.Increased credit amount for research related to alternative motor vehicle technology 
(a)Research creditSection 41 (relating to credit for increasing research activities) is amended by adding at the end the following new subsection:  
 
(i)Certain technologies 
(1)Increased credit amountIn the case of expenses relating to a technology described in paragraph (2), subsection (a)(1) shall be applied by substituting 40 percent for 20 percent. 
(2)Technology describedA technology described in this paragraph is a technology which enables a vehicle to qualify for the alternative motor vehicle credit under section 30B, as determined by the Secretary, and which is— 
(A)a fuel cell described in section 30B(b)(3),  
(B)a hybrid motor vehicle technology described in paragraphs (2) or (3) of section 30B(c),  
(C)an alternative fuel motor vehicle technology described in section 30B(d)(4), 
(D)an advanced diesel motor vehicle technology described in section 30B(e), or 
(E)an energy storage technology for motor vehicles. 
(3)Domestic production requirementAn expense shall be treated as not described in paragraph (1) unless any research qualified under this section is conducted substantially within the United States. 
(4)Technology portion of credit refundable for small businesses 
(A)In generalIn the case of an eligible small business, the portion of the credit which is attributable to expenses relating to technologies described in paragraph (2) and which would (but for subparagraph (B)) be allowable under this section shall be treated for purposes of this title as a credit allowed under subpart C. 
(B)No double benefitThe amount of the credit allowed under this section shall be reduced by the amount of any credit treated as allowed under subpart C by reason of subparagraph (A). 
(C)Eligible small businessFor purposes of this paragraph, a taxpayer is an eligible small business for any taxable year if the average annual gross receipts of the taxpayer for the 3 preceding taxable years do not exceed $5,000,000. For purposes of the preceding sentence, rules similar to the rules of paragraphs (2) and (3) of section 448(c) shall apply.. 
(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005.  
 
